Order entered October 26, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00172-CR

                            DAVID S. HERNANDEZ, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 195th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F18-00047-N

                                          ORDER
       Before the Court is appellant’s October 25, 2018 post-reinstatement motion for extension

of time to file appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on

or before November 15, 2018. If appellant’s brief is not filed by November 15, 2018, this

appeal may be abated for the trial court to make findings in accordance with rule of appellate

procedure 38.8.


                                                    /s/   LANA MYERS
                                                          JUSTICE